Citation Nr: 0842638	
Decision Date: 12/11/08    Archive Date: 12/17/08	

DOCKET NO.  05-24 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel






INTRODUCTION

The veteran had active service from October 1967 to October 
1969.  His medals and badges include the Combat Infantryman 
Badge, the Air Medal, and the Army Commendation Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
VARO in Oakland, California, that confirmed and continued a 
50 percent disability rating for the veteran's PTSD.  

The appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required.  


REMAND

For an increased compensation claim, U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon 

employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain), that are 
relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances related to the disability.  
These heightened notice requirements have not been provided 
to the veteran in his case.  

Further review of the record reveals the most recent medical 
report of record pertaining to the veteran's PTSD is the 
report of the VA psychiatric examination in January 2006, a 
time almost three years ago.  At that time, it was indicated 
the veteran was in a PTSD group at the VA Outpatient Clinic 
in Redding, California.  However, there are no reports of 
record from the facility since late 2005.  

In view of the foregoing, the Board believes that more 
development is in order and the case is REMANDED for the 
following actions:  

1.  The veteran should be provided with 
VCAA notice on his claim for a higher 
increased disability rating which 
complies with the heightened notice 
requirements set forth in Vazquez-Flores 
discussed above.  

2.  VA should obtain copies of all 
records of the veteran's treatment and 
evaluation for medical purposes, to 
include psychiatric purposes, by VA from 
early 2006 to the present time.  

3.  Thereafter, the veteran should be 
afforded a psychiatric examination for 
the purpose of determining the current 
nature and extent of impairment 
attributable to his service-connected 
PTSD.  All indicated studies and tests, 
to include psychological testing, should 
be conducted.  A Global Assessment of 
Functioning Score should be provided for 
the impairment attributable to the PTSD 
and the examiner should opine as to the 
impact of the PTSD on the veteran's 
ability to obtain and maintain some form 
of gainful employment.  The claims folder 
should be made available to the examiner 
for review and this should be noted in a 
report of the examination.  

4.  Then, VA should readjudicate the 
claim, with consideration of all 
pertinent laws and regulations, including 
the provisions of 38 C.F.R. § 3.321(b) 
with regard to extraschedular 
consideration.  If the benefit sought is 
not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity for response before the case 
is returned to the Board for further 
review.  

Then, the case should be returned to the Board, if otherwise 
in order.  The purpose of this REMAND is to comply with due 
process and to further develop the claim.  No action by the 
veteran is required until he receives further notice.  
However, he is advised that failure to cooperate by not 
reporting for an examination may result in the denial of his 
claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 

2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



